Case 1:15-cv-05830-RJD-SMG Document 57 Filed 05/22/19 Page 1 of 2 PageID #: 4992




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X

 MADELINE CHOCOLATE NOVELTIES, INC.                                Case No. 1:15-cv-05830-RJD-SMG
 D/B/A THE MADELAINE CHOCOLATE
 COMPANY,

                           Plaintiff,
                                                                   DEFENDANT GREAT
         -against-                                                 NORTHERN INSURANCE
                                                                   COMPANY’S NOTICE OF
 GREAT NORTHERN INSURANCE COMPANY,                                 RENEWED CROSS-MOTION
                                                                   FOR SUMMARY JUDGMENT
                            Defendant.
 --------------------------------------------------------------X


         PLEASE TAKE NOTICE, that pursuant to the briefing schedule set forth by the Hon.

 Steven M. Gold by order dated February 28, 2019, upon the Supplemental Affidavit of Thomas

 McKay, III, sworn to the 18th day of April, 2019, with exhibits D14-18 annexed thereto, and the

 accompanying Local Civil Rule 56.1 Supplemental Statement of Undisputed Material Facts, and

 Memorandum of Law and authorities cited therein, Defendant Great Northern Insurance Company

 will move the Hon. Raymond J. Dearie of the U.S. District Court for the Eastern District of New

 York at the Courthouse located at 225 Cadman Plaza East, Brooklyn, NY 11201, on June 19, 2019

 at noon, as fixed by the Court in the aforementioned case management order dated February 28,

 2019, or as soon thereafter as counsel can be heard, for an Order, pursuant to Federal Rule of Civil

 Procedure 56 and Rule 56.1 of the Local Civil Rules of the United States District Court for the

 Eastern District of New York, granting Defendant Great Northern Insurance Company’s summary

 judgment and dismissing Plaintiff Madelaine Chocolate Novelties, Inc. d/b/a The Madelaine

 Chocolate Company’s Complaint as a matter of law.
Case 1:15-cv-05830-RJD-SMG Document 57 Filed 05/22/19 Page 2 of 2 PageID #: 4993



                                     Respectfully submitted:

                                     MOUND COTTON WOLLAN & GREENGRASS
                                     LLP


                                     BY: /s/ Philip C. Silverberg____________

                                            Philip C. Silverberg (PS 8110)
                                            Hilary M. Henkind (HH 5801)
                                            One New York Plaza, 44th Floor
                                            New York, NY 10004
                                            Phone: (212) 804-4257
                                            Facsimile: (212) 344-8066

                                     COZEN O’CONNOR
                                     A Pennsylvania Professional Corporation

                                            Thomas McKay, III (TM 9676)
                                            Richard M. Mackowsky (RM 6426)
                                              (admitted pro hac vice)
                                            Melissa Brill (MB 4374)
                                            Charles J. Jesuit (CJ 9977)
                                            (admitted pro hac vice)
                                            45 Broadway, 16th Floor
                                            New York, New York 10006
                                            Phone: (212) 509-9400
                                            Facsimile: (866) 825-3144

                                            Attorneys for Defendant
                                            Great Northern Insurance Co.



 Dated: April 19, 2019
 New York, New York




                                        2
